Name: 81/199/EEC: Commission Decision of 18 March 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (south-west of England) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-08

 Avis juridique important|31981D019981/199/EEC: Commission Decision of 18 March 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (south-west of England) (Only the English text is authentic) Official Journal L 096 , 08/04/1981 P. 0033 - 0034****( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . COMMISSION DECISION OF 18 MARCH 1981 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( SOUTH-WEST OF ENGLAND ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/199/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ), WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF THE SAID REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND ; WHEREAS THE AMOUNT OF THE COMMUNITY ' S FINANCIAL CONTRIBUTION TO BE GRANTED TO THE SUB-PROGRAMMES INVOLVED IN THIS SPECIAL PROGRAMME AND ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION , AND WHICH ARE ENTITLED TO BE TAKEN INTO CONSIDERATION AND ARE SET OUT IN THE ANNEX , SHOULD BE FIXED AT : 30 % FOR RAILWAYS 30 % FOR WATER AND SEWERAGE 30 % FOR TELECOMMUNICATIONS RESPECTIVELY OF THE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM AUTHORITIES IN THE FINANCIAL YEAR COMMENCING 1 APRIL 1980 ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THESE SUB- PROGRAMMES ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE OF 28.14 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR SOUTH-WEST ENGLAND WHICH ARE SET OUT IN THE ANNEX HERETO . THE SUM TO BE GRANTED TO EACH SUB-PROGRAMME IS GIVEN IN THE SAME ANNEX . THIS AMOUNT IS COVERED BY THE APPROPRIATIONS MADE FOR THIS PURPOSE IN THE 1981 BUDGET . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 18 MARCH 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION **** ( 1 ) THE FIGURES FOR ERDF CONTRIBUTIONS RELATE TO COMMITMENTS AND THOSE FOR EIB LOANS TO THE WHOLE OF THE LOAN CONTRACT . FOR THIS REASON THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES COVER PARTLY THESE INVESTMENTS . ANNEX SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:11.04 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDF - EIB - SPENDING AUTHORITY : BRITISH RAIL GRANT DECISION:30 % 3.31 MILLION ECU 2 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:34.94 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDFMAXIMUM 30 % EIB - MAXIMUM 50 % ON 50 % OF SUB-PROGRAMMEMAXIMUM 25 % SPENDING AUTHORITY : SOUTH-WEST WATER AUTHORITY GRANT DECISION:30 % 10.48 MILLION ECU 3 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1980 TO 31 MARCH 1981:47.82 MILLION ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): ERDF - MAXIMUM 30 % ON 6.9 % OF SUB-PROGRAMME2.1 % EIB - SPENDING AUTHORITY : POST OFFICE GRANT DECISION:30 % 14.35 MILLION ECU